[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM AND ORDER
The petitioner Darren Smith prays for a writ of habeas corpus. He alleges that he is currently held in the Whalley Avenue Jail on criminal charges pending in the Superior Court in New Haven. He further alleges that he is the subject of a warrant from the Superior Court in Meriden for failure to appear. The petition requests an order that the outstanding warrant be served upon him so that he can attempt to negotiate a plea involving all outstanding charges.
The petition on its face does not state a claim on which relief can be granted. The petitioner is not entitled as a matter of law to an order compelling the service of a warrant on him. Accordingly the court enters an order, sua sponte, that the petition be dismissed.
Patty Jenkins Pittman, Judge